FOR IMMEDIATE RELEASE Hughes Communications, Inc. Announces Record Second Quarter 2008 Results Revenues Increase 13% over Second Quarter 2007 to $266 million Adjusted EBITDA Increases 22% to $38 million Consumer Gross Adds Increase 21%, Net Adds 32% New Order Bookings Increase 51% to $333 million Germantown, Md., August 6, 2008—Hughes Communications, Inc. (NASDAQ: HUGH) (“Hughes”), the global leader in broadband satellite network solutions and services, today announced financial results for the quarter ended June 30, 2008. Hughes' consolidated operations are classified into four reportable segments: North America VSAT; International VSAT; Telecom Systems; and Corporate and Other. The North America VSAT, International VSAT, and Telecom Systems segments represent all the operations of Hughes Network Systems, LLC (“HNS”), Hughes’ principal operating subsidiary. “Hughes had an outstanding quarter, setting new records for second quarter revenue, adjusted EBITDA, and new orders,” said Pradman Kaul, president and chief executive officer of Hughes. “Revenues increased by 13% over the second quarter of 2007 to $266 million. The key contributors to revenue growth were our Consumer business and the International VSAT segment. New consumer activations increased by a strong 21% and net consumer adds by an even stronger 32% in the second quarter of 2008 over the second quarter of 2007. Churn in the second quarter was 2.3%, the same as in the second quarter of 2007. ARPU increased to $66 in the second quarter of 2008 from $62 in the second quarter of 2007. The overall effect of these was that consumer services revenue increased to $80 million in the second quarter of 2008, a strong 23% growthover the second quarter of 2007.” “Revenue in the International VSAT segment grew by a strong 43% over the second quarter of 2007 to $65 million, driven primarily by our European service subsidiary and international equipment exports from the U.S. For the second quarter of 2008, adjusted EBITDA* was an impressive $38 million for a growth of 22% over the second quarter of 2007.” Kaul continued, “We also set a second quarter record for new orders by booking new orders of $333 million in the second quarter of 2008, including significant orders from BP, Blockbuster, Social Security Administration, and American General Finance in our North America enterprise business. Our International enterprise business received significant orders from the African Development Bank, Micro Tech, PT Abhimata, UNIP, Telemar Brazil, the Spanish lottery service provider STL, Telefonica, and Afsat. Our mobile satellite business was awarded a significant order for over $100 million by Globalstar.” For the six month period ended June 30, 2008, revenues increased to $503 million for a growth of 10% and adjusted EBITDA increased to $67 million for a growth of 19% over the six months ended June 30, 2007. We booked new orders of $619 million during the six month period ended June 30, 2008, an increase of 25% over the six month period ended June 30, 2007. This has resulted in an all-time high, non-consumer order backlog of $869 million as of June 30, 2008, a 35% growth over the backlog at June 30, 2007. * Adjusted EBITDA is defined as EBITDA further adjusted to exclude certain adjustments. EBITDA is defined as earnings (losses) before interest, income taxes, depreciation, amortization, and equity incentive compensation. See “Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures.” 1 Set forth below are tables highlighting certain of our results for the three and six months ended June 30, 2008 and June 30, 2007: Hughes Communications, Inc. Three Months Six Months Ended June 30, Ended June 30, (Dollars in thousands) 2008 2007 2008 2007 Revenue North America VSAT $ 161,241 $ 150,775 $ 318,031 $ 302,340 International VSAT 65,469 45,921 110,065 89,417 Telecom Systems 38,780 37,413 74,414 65,083 Corporate and Other 152 249 292 400 Total $ 265,642 $ 234,358 $ 502,802 $ 457,240 Operating income North America VSAT $ 3,271 $ 10,619 $ 8,293 $ 19,120 International VSAT 7,267 4,780 7,700 5,738 Telecom Systems 6,611 4,844 11,200 8,385 Corporate and Other (1,086 ) (1,210 ) (1,824 ) (2,654 ) Total $ 16,063 $ 19,033 $ 25,369 $ 30,589 Net income $ 1,827 $ 9,632 $ 2,483 $ 12,572 Adjusted net income* $ 3,927 $ 10,637 $ 14,174 $ 14,594 EBITDA* $ 36,852 $ 30,766 $ 57,774 $ 55,146 Adjusted EBITDA* $ 37,562 $ 30,826 $ 67,004 $ 56,383 New Orders $ 332,541 $ 219,523 $ 618,946 $ 496,882 Hughes Network Systems, LLC Three Months Six Months Ended June 30, Ended June 30, (Dollars in thousands) 2008 2007 2008 2007 Revenue North America VSAT $ 161,241 $ 150,775 $ 318,031 $ 302,340 International VSAT 65,469 45,921 110,065 89,417 Telecom Systems 38,780 37,413 74,414 65,083 Total $ 265,490 $ 234,109 $ 502,510 $ 456,840 Operating income North America VSAT $ 3,271 $ 10,619 $ 8,293 $ 19,120 International VSAT 7,267 4,780 7,700 5,738 Telecom Systems 6,611 4,844 11,200 8,385 Total $ 17,149 $ 20,243 $ 27,193 $ 33,243 Net income $ 2,634 $ 11,178 $ 4,092 $ 15,486 EBITDA* $ 37,818 $ 31,921 $ 59,492 $ 57,335 Adjusted EBITDA* $ 38,528 $ 31,981 $ 68,722 $ 58,572 New Orders $ 332,389 $ 219,274 $ 618,654 $ 496,483 * For the definitions of Adjusted Net Income, EBITDA, and Adjusted EBITDA, see “Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures” below. 2 Selected Highlights · Hughes announced on May 21, 2008 that the public offering of 2,239,600 shares of its common stock priced at $50 per share. In the offering, Hughes sold 2,000,000 shares and certain selling stockholders, including members of its senior management, sold a total of 239,600 shares. Hughes intends to use the net proceeds from the sale of its shares for the acquisition of a satellite or general corporate purposes. · HNS announced that it has increased the speeds of three of its popular HughesNet® consumer service plans—Home, Pro, and ProPlus, giving new subscribers an even faster broadband connection at the same low prices. The Home plan now features download speeds of up to 1 Mbps. The Pro and ProPlus plans feature download speeds of up to 1.2 and 1.6 Mbps, respectively. · HNS announced the availability of the fastest consumer broadband satellite Internet access plans ever offered. The new service plans, Elite, ElitePlus, and ElitePremium, give rural Americans access to speeds more comparable with terrestrial broadband services utilizing affordable consumer equipment. The Elite plan features download speeds of up to 2Mbps, ElitePlus features download speeds of up to 3Mbps and ElitePremium features download speeds of up to 5Mbps. · HNS signed an agreement with Globalstar, Inc. (NASDAQ: GSAT) under which Hughes will design, manufacture and implement the next-generation Radio Access Network (RAN) comprising gateway equipment initially at Globalstar's locations worldwide with an option to expand to 30 locations, and will design, manufacture, and deliver satellite air interface chips to be a part of the User Terminal Subsystem (UTS). The initial contract is valued at $100.8 million. · HNS announced that Sistemas Técnicos de Loterías del Estado (STL) has awarded Hughes Networks Systems Ltd., a wholly owned subsidiary of HNS located in the UK, a contract to provide a geographically redundant HN System Network Operations Center (NOC), 2800 HN7700S broadband satellite routers, and support/maintenance services for five years. STL provides information technology and telecommunications services to the Entidad Público Empresarial Loterías y Apuestas del Estado Español (LAE), the Spanish state lottery authority. · HNS was selected as prime contractor by the Social Security Administration (SSA) to provide operational support services for its interactive video training network and has received an initial task order for $4 million. The SSA has the option to extend the work for four additional years. If the SSA exercises this option and the option to procure the necessary equipment, this contract could be worth over $40 million in the next five years. · Hughes Communications India, Ltd. (HCIL), a subsidiary of Hughes, signed an agreement with SAHAJ SREI e-Village Limited to supply 17,000 VSATs to be installed at rural kiosks across multiple states in India. HCIL will provide the VSAT equipment enabling G2C (government to consumer) services and other services such as Internet access and interactive and online education. SREI Sahaja e-Village LTD, a subsidiary of SREI Infrastructure Finance Limited, is focused on bridging the digital divide between rural and urban India, under the National E-Governance Plan of the Government of India. With this order, the number of kiosks installed and orders in backlog is approximately 30,000. · America's Emergency Network, Inc. (AEN), a wholly owned subsidiary of Brampton Crest International, Inc. (OTCBB: BRCI), announced that it has entered into an agreement with HNS under which HNS will provide the broadband satellite backbone of AEN's pioneering satellite-video-Internet emergency communications network using HughesNet service, powered by our SPACEWAY™ 3 satellite system. · Automotive Broadcasting Network™ (ABN), a private auto retailing television network, selected the HughesNet Managed Digital Media Service to distribute video content to automotive dealerships across the US. The Automotive Broadcasting Network is a subscription-based service providing high-quality, family-friendly entertainment programming from CBS not normally available during business hours, as well as clips and segments from CBS news and talk programs, to each dealer site. · HNS announced that it will provide advanced SPACEWAY 3 broadband satellite equipment and services to broadband provider Barrett Xplore Inc. of New Brunswick, Canada. The contract 3 · includes satellite capacity on SPACEWAY 3, a gateway earth station, and remote terminals. Barrett Xplore will offer the broadband satellite services to the Canadian market under its Xplornet brand. · HNS announced the introduction of enhanced capabilities for its innovative HX System that facilitate Ku-band satellite delivery of mobile broadband services on vehicles, ships, trains, and planes. The new capabilities leverage the innovative and compact HX broadband satellite system to satisfy key mobility-specific requirements. To summarize, Kaul said, “We are very pleased with our financial performance in the second quarter of 2008. Our consumer business continues to show strong growth, and the robust orders in previous quarters in the international business have started to yield strong revenue growth. Consumers are being added to SPACEWAY 3 as planned and we expect to see the margin expansion in the coming months. I am especially pleased with our new orders performance in the second quarter and the resulting strong backlog, which has strengthened our position for the periods ahead. We also raised $94 million of net proceeds from our equity offering in May 2008 and appreciate very much the faith and confidence that our new and existing shareholders have placed on us.” Commenting on Hughes’ financial performance, Grant Barber, executive vice president and chief financial officer, said, “Our Adjusted EBITDA and EBITDA showed strong growth in the second quarter of 2008 over the second quarter of 2007. Hughes’ GAAP net income in the quarter was $1.8 million or $0.09 per share compared with $9.6 million or $0.50 per share on a fully diluted basis in the second quarter of 2007. The variance is primarily due to SPACEWAY 3 satellite and network construction costs being depreciated starting in the second quarter of 2008 with the launch of commercial service on SPACEWAY 3 in April 2008. This is in line with our expectations. The successful equity offering has strengthened our balance sheet and our consolidated cash and marketable securities improved to $191.1 million at June 30, 2008.” 4 Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures The following table reconciles the differences between Hughes’ net income as determined under United States of America generally accepted accounting principles (GAAP), Adjusted Net Income, EBITDA, and Adjusted EBITDA. Hughes Communications, Inc. Three Months Six Months Ended June 30, Ended June 30, (Dollars in thousands) 2008 2007 2008 2007 Net income $ 1,827 $ 9,632 $ 2,483 $ 12,572 Add: Equity incentive plan compensation 1,390 1,005 2,461 2,022 Long-term cash incentive retention program 710 - 9,230 - Adjusted net income $ 3,927 $ 10,637 $ 14,174 $ 14,594 Net income $ 1,827 $ 9,632 $ 2,483 $ 12,572 Add: Equity incentive plan compensation 1,390 1,005 2,461 2,022 Interest expense 13,902 11,872 23,210 23,310 Income tax expense 1,195 164 1,835 684 Depreciation and amortization 19,405 10,981 30,115 22,524 Less: Interest income (867 ) (2,888 ) (2,330 ) (5,966 ) EBITDA $ 36,852 $ 30,766 $ 57,774 $ 55,146 Add: Long-term cash incentive retention program 710 - 9,230 - Restructuring charge - 60 - 1,237 Adjusted EBITDA $ 37,562 $ 30,826 $ 67,004 $ 56,383 The following table reconciles the differences between HNS’ net income as determined under GAAP, EBITDA, and Adjusted EBITDA: Hughes Network Systems, LLC Three Months Six Months Ended June 30, Ended June 30, (Dollars in thousands) 2008 2007 2008 2007 Net income $ 2,634 $ 11,178 $ 4,092 $ 15,486 Add: Equity incentive plan compensation 1,240 767 2,165 1,294 Interest expense 13,902 11,870 23,210 23,308 Income tax expense (benefit) 1,184 (131 ) 1,813 389 Depreciation and amortization 19,405 10,981 30,115 22,524 Less: Interest income (547 ) (2,744 ) (1,903 ) (5,666 ) EBITDA $ 37,818 $ 31,921 $ 59,492 $ 57,335 Add: Long-term cash incentive retention program 710 - 9,230 - Restructuring charge - 60 - 1,237 Adjusted EBITDA $ 38,528 $ 31,981 $ 68,722 $ 58,572 The financial statements of Hughes and HNS for the three and six months ended June 30, 2008 and June 30,2007 are attached to this press release. Note on Use of Non-GAAP Financial Measures Hughes provides non-GAAP financial data in addition to providing financial results in accordance with GAAP. This press release includes the following supplemental non-GAAP financial measures: Adjusted Net Income, EBITDA, and Adjusted EBITDA.
